780 N.W.2d 264 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Delmarey MITCHELL, Defendant-Appellant.
Docket No. 139792. COA No. 291870.
Supreme Court of Michigan.
March 29, 2010.

Order
On order of the Court, the application for leave to appeal the September 3, 2009 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).
HATHAWAY, J., not participating. Justice HATHAWAY recuses herself and will not participate in this case as she was the presiding trial court judge. See MCR 2.003(B).